Exhibit 10.2
(VALEANT LOGO) [a57880a5788001.gif]
November 11, 2010
Dear Margaret:
This letter outlines the details of your employment with Valeant Pharmaceuticals
International, Inc. (the “Company”), and your Company assignment.

  •   Title: Executive Vice President, Chief Financial Officer; you will report
to the Chief Executive Officer.

  •   Base Salary: $45,833 per month ($550,000 annualized), effective as of
November 1, 2010.

  •   Annual Incentive: You will be eligible to participate in the Company’s
management bonus plan for the period from September 28, 2010 through
December 31, 2010, with a target bonus of 60%, with the potential of 120% of
your base pay. You will be eligible to participate in the Company’s management
bonus plan beginning in the 2011 calendar year. Your target bonus will be 60%,
with the potential of 120% of your base pay. This plan, and therefore your
participation, is subject to change at the discretion of the Board of Directors.
Bonuses are payable at the time the other management bonuses are paid. To be
eligible for any bonus payment, you must be employed by the Company, and not
have given or received notice of the termination of your employment, on the day
on which the applicable bonus is paid to other members of the Company
management.

  •   Equity Awards: Subject to you entering into this agreement prior to the
Equity Grant Date, as defined below, you will receive the following equity:

      Stock Options — On the Equity Grant Date, you shall be granted options
under the Company’s 2007 Equity Compensation Plan (the “Plan”) to acquire
175,000 shares of the Company common stock (“Shares”) (the “Options”). The
Options will vest over a four-year period beginning October 8, 2011 (25% per
year on each of October 8, 2011, 2012, 2013 and 2014), provided that you are
employed by the Company on the vesting date, and shall have a term of five (5)
years. Except as set forth below, if your employment terminates for any reason
prior to the vesting date, your unvested Options will be forfeited (and, in the
case of a termination of your employment for Cause, your vested Options will
also be forfeited). Notwithstanding anything to the contrary in the Plan, (i) if
your employment is terminated by the Company without Cause or by you for Good
Reason (each as defined below), at any time within the twelve (12) months
following a Change in Control, then any Option that is not cancelled in
connection with the Change in Control in exchange for cash payment will vest on
the Termination Date (as defined below) and shall remain exercisable for one
year following the Termination Date (but in no event beyond the 5-year term of
the Option) and (ii) if your

 



--------------------------------------------------------------------------------



 



November 11, 2010
Ms. Margaret Mulligan
Page 2 of 14

      employment is terminated by reason of your death, any Option outstanding
shall vest in full and remain exercisable for the remainder of the term of the
Option. The “Termination Date” shall be the date specified as the effective date
of the termination of your employment in any notice of termination of employment
provided by the Company to you or accepted by the Company in the event of your
giving notice of the termination of your employment.         The Equity Grant
Date shall be the earliest date that is five clear trading days following the
trading date on which there is no undisclosed material information. The exercise
price of the Options shall be based on the volume weighted average pricing
(“VWAP”) on the Toronto Stock Exchange (“TSX”) or the New York Stock Exchange
(“NYSE”) or other stock exchange where the majority of the trading volume and
value of the Shares occurs, for the five trading days immediately preceding such
grant date, except that to the extent required by Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”), the exercise price shall be
based on the greater of (i) VWAP as calculated above or (ii) the VWAP on the TSX
or NYSE or other stock exchange where the majority of the trading volume and
value of the Shares occurs, for the single trading day immediately preceding
such grant date.         The Company shall enter into a stock option award
agreement with you for the above grant of Options, incorporating the terms set
forth in this Agreement and otherwise on the terms and conditions set forth in
the Company’s standard form of stock option award agreement.         Performance
Restricted Share Units. Subject to shareholder approval of an increase in the
number of performance awards that may be paid to an individual in any single
year under the Plan, on the Equity Grant Date you will also receive 75,000
performance-based restricted stock units under the Plan (the “Performance Share
Units”), which shall vest as follows, provided that, except as set forth herein,
you are continually employed by the Company through the applicable vesting date:

  (i)   Single Vesting Share Price.         If at June 28, 2013, the Adjusted
Share Price (as defined below) equals the Single Vesting Share Price (as defined
below), you shall vest in 25% of the Performance Share Units.         If at
September 28, 2013, the Adjusted Share Price equals the Single Vesting Share
Price, you shall vest in an additional 50% of the Performance Share Units.

 



--------------------------------------------------------------------------------



 



November 11, 2010
Ms. Margaret Mulligan
Page 3 of 14

      If at December 28, 2013, the Adjusted Share Price equals the Single
Vesting Share Price, you shall vest in an additional 25% of the Performance
Share Units.

  (ii)   Double Vesting Share Price.

      If at June 28, 2013, the Adjusted Share Price equals the Double Vesting
Share Price (as defined below), you shall vest in 50% of the Performance Share
Units.

      If at September 28, 2013, the Adjusted Share Price equals the Double
Vesting Share Price, you shall vest in an additional 100% of the Performance
Share Units.

      If at December 28, 2013, the Adjusted Share Price equals the Double
Vesting Share Price, you shall vest in an additional 50% of the Performance
Share Units.

  (iii)   Triple Vesting Share Price.

      If at June 28, 2013, the Adjusted Share Price equals the Triple Vesting
Share Price (as defined below), you shall vest in 75% of the Performance Share
Units.

      If at September 28, 2013, the Adjusted Share Price equals the Triple
Vesting Share Price, you shall vest in an additional 150% of the Performance
Share Units.

      If at December 28, 2013, the Adjusted Share Price equals the Triple
Vesting Share Price, you shall vest in an additional 75% of the Performance
Share Units.

  (iv)   Performance Share Units that could have been vested under either of
paragraphs (i), (ii), or (iii) that do not become vested on June 28, 2013,
September 28, 2013, or December 28, 2013, may become vested on June 28, 2014,
September 28, 2014, or December 28, 2014, respectively, based upon the Adjusted
Share Price on the applicable measurement date, provided that you are employed
by the Company

 



--------------------------------------------------------------------------------



 



November 11, 2010
Ms. Margaret Mulligan
Page 4 of 14

      on such applicable vesting date. Any Performance Share Units that are not
vested as of December 28, 2014 shall be immediately forfeited.

  (v)   If the Adjusted Share Price on a measurement date set forth in clauses
(i), (ii) and (iii) is between the Single Vesting Share Price and the Double
Vesting Share Price or is between the Double Vesting Share Price and the Triple
Vesting Share Price, you shall vest in a number of Performance Share Units that
is the mathematical linear interpolation between the number of Performance Share
Units which would vest at defined ends of the applicable spectrum.

  (vi)   “Adjusted Share Price” means the sum of (i) the average of the closing
prices of Shares during the 20 consecutive trading days starting on the
specified measurement date (or if such measurement date does not fall on a
trading day, the immediately following trading day) (“Average Share Price”), and
(ii) the value that would be derived from the number of Shares (including
fractions thereof) that would have been purchased had an amount equal to each
dividend paid on a share of common stock after the Equity Grant Date and on or
prior to the applicable measurement date been deemed invested on the dividend
payment date, based on the closing price of the common stock on such dividend
payment date. The Adjusted Share Price and Average Share Price shall be subject
to equitable adjustment to reflect stock splits, stock dividends and other
capital adjustments.

  (vii)   “Single Vesting Share Price,” “Double Vesting Share Price” and “Triple
Vesting Share Price” means the Adjusted Share Prices equal to a compound annual
share price appreciation (the “Annual Compound TSR”) of 15%, 30% and 45%,
respectively, as measured from a base price of $26.51 over a measurement period
from October 25, 2010 to the last trading day of the period used to calculate
the Adjusted Share Price. Such base price shall be subject to equitable
adjustment to reflect stock splits, stock dividends and other capital
adjustments (such price, as adjusted, the “Base Price”).

  (viii)   Notwithstanding the foregoing vesting provisions of the Performance
Share Units, if on any date between the Equity Grant Date and October 25, 2013,
the average of the closing prices of Shares during 20 consecutive trading days
(“Per Share Price”) on such date

 



--------------------------------------------------------------------------------



 



November 11, 2010
Ms. Margaret Mulligan
Page 5 of 14

      (A) exceeds $58.24, then you will become vested in 75,000 of the
Performance Share Units that could have been earned under clause (i) above;

      (B) exceeds $80.82, then you will become vested in the additional 75,000
of the Performance Share Units that could have been earned under clause
(ii) above; and

      (C) exceeds $108.58, then you will become vested in the additional 75,000
of the Performance Share Units that could have been earned under clause
(iii) above;

      provided, however, that the vesting that takes place pursuant to this
clause (viii) if the Per Share Price target is achieved shall only take place
the first time such Per Share Price target is achieved on such vesting date,
there is no interpolation of vesting pursuant to this clause (viii), and to vest
in any of the Performance Share Units pursuant to this clause (viii) you must
remain employed by the Company through the applicable vesting date. The Per
Share Price specified herein shall be subject to equitable adjustment to reflect
stock splits, stock dividends and other capital adjustments.

  (ix)   The Company shall distribute to you a number of shares of its common
stock equal to the number of Performance Shares Units that become vested as soon
as practicable (but in any event no later than 45 days) following the vesting
date of such Performance Shares Units.

  (x)   Notwithstanding anything to the contrary in the Plan, in the event of
your death, the performance measures applicable to the Performance Share Units
will be applied as though the date of death was the end of the 20 consecutive
trading-day average measurement period, with the number of units calculated in a
manner consistent with the vesting schedule described above, but based on the
Annual Compound TSR determined through the date of death. Notwithstanding the
immediately preceding sentence, if death occurs prior to October 25, 2011, the
measurement date will still be the date of death, but the Annual Compound TSR
will be determined based on an assumed measurement period of one year. Any
Performance Share Units that did not become vested prior to the date of death
for a reason set forth in this clause (x) or that do not become vested as a
result of this clause (x) shall be forfeited immediately following the date of
death.

 



--------------------------------------------------------------------------------



 



November 11, 2010
Ms. Margaret Mulligan
Page 6 of 14

  (xi)   Subject to clause (xii) below, and notwithstanding anything to the
contrary in the Plan, in the event of an involuntary termination of your
employment by the Company without Cause or by you with Good Reason, or in the
event of your Disability (each as defined below), in each case, following
October 25, 2011, the performance measures applicable to the Performance Share
Units will be applied as though your employment Termination Date was the end of
the 20 consecutive trading-day average measurement period, with the number of
units calculated in a manner consistent with the vesting schedule described
above, but based on the Annual Compound TSR determined through your Termination
Date, provided, however, only a pro rata portion of such calculated Performance
Share Units will vest upon termination. Any Performance Share Units that did not
become vested prior to your termination of employment for a reason set forth in
this clause (xi) or that do not become vested as a result of this clause
(xi) shall be forfeited immediately following the date of your termination of
employment. In the event of a termination of employment for a reason set forth
in this clause (xi) that occurs prior to October 25, 2011, the award of
Performance Share Units shall be forfeited.

  (xii)   Notwithstanding anything to the contrary in the Plan, in the event of
a Change in Control, the Performance Share Units will be converted into a number
of time-based restricted stock units (the “Resulting RSUs”) determined by
applying the performance measures applicable to the Performance Share Units as
though the sum of (i) fair market value of the Company common stock on the date
of the Change in Control and (ii) the value that would be derived from the
number of Shares (including fractions thereof) that would have been purchased
had an amount equal to each dividend paid on a share of common stock after the
Equity Grant Date and on or prior to the applicable measurement date been deemed
invested on the dividend payment date, based on the closing price of the common
stock on such dividend payment date was the Adjusted Share Price, with the
number of Resulting RSUs equal to the number of Performance Share Units that
would have vested based on the Annual Compound TSR determined through the Change
in Control. Notwithstanding the immediately preceding sentence, if termination
following a Change in Control occurs prior to October 25, 2011, the measurement
date will still be the date of Change in Control, but the Annual Compound TSR
will be determined based on an assumed measurement period of one year. The
Resulting RSUs will vest on October 25, 2013, subject to your continued
employment; provided that in the event of an involuntary termination of your
employment by the Company without Cause or by you with Good Reason within the
twelve (12) months following a Change in Control,

 



--------------------------------------------------------------------------------



 



November 11, 2010
Ms. Margaret Mulligan
Page 7 of 14

      the vesting and payment of such Resulting RSUs will be accelerated to your
Termination Date. Any Performance Share Units that did not become Resulting RSUs
shall be forfeited on the Change in Control. Any Resulting RSUs that did not
become vested prior to your termination of employment for a reason set forth in
this clause (xii) or that do not become vested as a result of this clause
(xii) shall be forfeited immediately following the date of your termination of
employment.

  (xiii)   The Company shall enter into a restricted share unit award agreement
with you for the above grant of Performance Share Units, incorporating the terms
set forth in this Agreement and otherwise on the terms and conditions set forth
in the Company’s standard form of performance-based restricted share unit award
agreement.

      Share Ownership Commitment. You also agree to comply with any share
ownership requirements adopted by the Company applicable to you, which shall be
on the same terms as similarly situated executives of the Company.

      Matching Grants for Share Purchases. In connection with such share
ownership, you shall also be eligible to receive matching share units to the
extent such a program is established by the Company for similarly situated
executives of the Company.

  •   Good Reason. You may terminate your employment for Good Reason (as defined
below) by delivering to the Company a Notice of Termination (as defined below)
not less than thirty (30) days prior to the termination of your employment for
Good Reason. The Company shall have the option of terminating your duties and
responsibilities prior to the expiration of such thirty-day notice period,
subject to the payment by the Company of the benefits provided in this letter,
as may be applicable. For purposes of this letter, Good Reason shall mean the
occurrence of any of the events or conditions described in clauses (i) through
(iii) immediately below which are not cured by the Company (if susceptible to
cure by the Company) within thirty (30) days after the Company has received
written notice from you which notice must be provided by you within ninety
(90) days of the initial existence of the event or condition constituting Good
Reason specifying the particular events or conditions which constitute Good
Reason and the specific cure requested by you.

  (i)   Diminution of Responsibility. (A) any material reduction in your duties
or responsibilities as in effect immediately prior thereto, or (B) removal of
you from the position of Executive Vice President, Chief Financial Officer. For
the avoidance of doubt, the term “Diminution of Responsibility” shall not
include any such removal resulting from a promotion, your death or Disability,
the termination of your

 



--------------------------------------------------------------------------------



 



November 11, 2010
Ms. Margaret Mulligan
Page 8 of 14

      employment for Cause, or your termination of your employment other than
for Good Reason;

  (ii)   Compensation Reduction. Any reduction in your base salary or target
bonus opportunity which is not comparable to reductions in the base salary or
target bonus opportunity of other similarly-situated senior executives at the
Company; or

  (iii)   Company Breach. Any other material breach by the Company of any
material provision of this letter.

  •   Change in Control. For purposes of this Agreement, a “Change in Control”
shall mean any of the following events:

  (i)   the acquisition (other than from the Company, by any person (as such
term is defined in Section 13(c) or 14(d) of the Securities Exchange Act of
1934, as amended (the “1934 Act”)) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the 1934 Act) of fifty percent (50%) or more of
the combined voting power of the Company’s then outstanding voting securities;

  (ii)   the individuals who, as of the date hereof, are members of the Board
(the “Incumbent Board”), cease for any reason to constitute at least a majority
of the Board, unless the election, or nomination for election by the Company’s
stockholders, of any new director was approved by a vote of at least a majority
of the Incumbent Board, and such new director shall, for purposes of this
Agreement, be considered as a member of the Incumbent Board; or

  (iii)   the closing of:

  1.   a merger or consolidation involving the Company if the stockholders of
the Company, immediately before such merger or consolidation, do not, as a
result of such merger or consolidation, own, directly or indirectly, more than
fifty percent (50%) of the combined voting power of the then outstanding voting
securities of the corporation resulting from such merger or consolidation in
substantially the same proportion as their ownership of the combined voting
power of the voting securities of the Company outstanding immediately before
such merger or consolidation; or

  2.   a complete liquidation or dissolution of the Company or an agreement for
the sale or other disposition of all or substantially all of the assets of the
Company.

 



--------------------------------------------------------------------------------



 



November 11, 2010
Ms. Margaret Mulligan
Page 9 of 14

    Notwithstanding the foregoing, a Change in Control shall not be deemed to
occur pursuant to this letter, solely because fifty percent (50%) or more of the
combined voting power of the Company’s then outstanding securities is acquired
by (i) a trustee or other fiduciary holding securities under one or more
employee benefit plans maintained by the Company or any of its subsidiaries or
(ii) any corporation which, immediately prior to such acquisition, is owned
directly or indirectly by the stockholders of the Company in the same proportion
as their ownership of stock in the Company immediately prior to such
acquisition.

  •   Disability. The Company may terminate your employment, on written notice
to you after having established your Disability and while you remain Disabled,
subject to the payment by the Company to you of the applicable benefits provided
pursuant to this letter. For purposes of this letter, “Disability” shall have
the meaning assigned to such term in the Plan.

  •   Cause. The Company may terminate your employment for “Cause”, subject to
the payment by the Company to you of the applicable benefits provided in this
letter. “Cause” shall mean, for purposes of this letter, “cause” as defined by
applicable common law, and (1) conviction of any felony or indictable offense
(other than one related to a vehicular offense) or other criminal act involving
fraud; (2) willful misconduct that results in a material economic detriment to
the Company; (3) material violation of Company policies and directives, which is
not cured after written notice and an opportunity for cure; (4) continued
refusal by you to perform your duties after written notice identifying the
deficiencies and an opportunity for cure; and (5) a material violation by you of
any material covenants to the Company. No action or inaction shall be deemed
willful if not demonstrably willful and if taken or not taken by you in good
faith and with the understanding that such action or inaction was not adverse to
the best interests of the Company. Reference in this paragraph to the Company
shall also include direct and indirect subsidiaries of the Company, and
materiality shall be measured based on the action or inaction and the impact
upon the Company taken as a whole. The Company may suspend you, with pay, upon
your indictment for the commission of a felony or indictable offense as
described under clause (1) above. Such suspension may remain effective until
such time as the indictment is either dismissed or a verdict of not guilty has
been entered.

  •   Employee and Executive Benefits. You will be eligible to participate in
the employee benefit plans and programs generally made available to similarly
situated employees of the Company on the terms and conditions applicable
generally to all employees. In addition, the Company shall reimburse you for
incremental taxes incurred by you outside of Canada because of any services you
provide to the Company outside of Canada or any business that the Company
conducts outside of Canada, if such incremental amount during any tax year
exceeds 1% or more of your average base salary for such tax year. You shall be
required to participate in any tax equalization program the Company may have in
effect from time to time in order to qualify for the benefit described in the
preceding sentence.

 



--------------------------------------------------------------------------------



 



November 11, 2010
Ms. Margaret Mulligan
Page 10 of 14

  •   Reimbursement of Certain Expenses. The Company shall fully reimburse the
reasonable fees of your counsel and financial advisor incurred in connection
with the development and implementation of the terms of your employment.     •  
Conditions to Reimbursement. The following provisions shall be in effect for any
reimbursements (and in-kind benefits) to which you otherwise may become entitled
under this letter, in order to assure that such reimbursements (and in-kind
benefits) do not create a deferred compensation arrangement subject to
Section 409A:

  (i)   The amount of reimbursements (or in-kind benefits) to which you may
become entitled in any one calendar year shall not affect the amount of expenses
eligible for reimbursement (or in-kind benefits) hereunder in any other calendar
year.     (ii)   Each reimbursement to which you become entitled shall be made
by the Company as soon as administratively practicable following your submission
of the supporting documentation, but in no event later than the close of
business of the calendar year following the calendar year in which the
reimbursable expense is incurred.     (iii)   Your right to reimbursement (or
in-kind benefits) cannot be liquidated or exchanged for any other benefit or
payment.

  •   At-Will Employment. Your employment with the Company is “at will”. This
means that you or the Company have the option to terminate your employment at
any time, with or without advance notice, and with or without cause. This offer
of employment does not constitute an express or implied agreement of continuing
or long term employment. The at will nature of your employment can be altered
only by a written agreement specifying the altered status of your employment.
Such written agreement must be signed by both you and the Chief Executive
Officer.     •   Severance Benefits. Notwithstanding the immediately preceding
bullet paragraph, if your employment is terminated by the Company without Cause
or by you for Good Reason, the Company shall have the following obligations:

  (i)   The Company will pay you an amount equal to 1.6 times your annual salary
as of the date of your termination, provided that, if your termination occurs
either in contemplation of a Change in Control or at any time within twelve
(12) months following a Change in Control, the Company shall instead pay you an
amount equal to two times the sum of (A) your annual salary as of the date of
termination, plus (B) your annual target bonus as of the date of your
termination.     (ii)   The Company will pay you any accrued but unpaid salary
or vacation pay and any deferred compensation. In addition, the Company will pay
you any bonus earned but unpaid in respect of any fiscal year preceding the
Termination Date. The Company will also pay you a bonus in respect of the fiscal
year in which the Termination Date occurs, as though you had continued in
employment until the payment of bonuses by the Company to its executives for
such fiscal year, in an amount equal to the product

 



--------------------------------------------------------------------------------



 



November 11, 2010
Ms. Margaret Mulligan
Page 11 of 14

      of (A) the lesser of (x) the bonus that you would have been entitled to
receive based on actual achievement against the stated performance objectives or
(y) the bonus that you would have been entitled to receive assuming that the
applicable performance objectives for such fiscal year were achieved at
“target”, and (B) a fraction (i) the numerator of which is the number of days in
such fiscal year through Termination Date and (ii) the denominator of which is
365; provided that, if your termination occurs either in contemplation of a
Change in Control or at any time within twelve (12) months following a Change in
Control, then in the foregoing calculation the amount under (A) shall be equal
to (y). Any bonus payable to you under this bullet shall be paid in no event
later than March 15 of the calendar year following the calendar year in which
the Termination Date occurs.     (iii)   The Company will provide you with
continued coverage under any health, medical, dental or vision program or policy
in which you were eligible to participate at the time of your employment
termination for 12 months following such termination on terms no less favorable
to you and your dependents (including with respect to payment for the costs
thereof) than those in effect immediately prior to such termination.     (iv)  
The Company shall provide outplacement services through one or more outside
firms of your choosing up to an aggregate of $20,000, which services shall
extend until the earlier of (i) 12 months following the termination of your
employment or (ii) the date that you secure full time employment.        
Notwithstanding anything herein to the contrary, the Company shall have no
obligation to pay or provide any of the severance benefits set forth in this
letter and shall have no obligations to you in respect of the termination of
your employment save and except for obligations that are expressly established
by applicable employment standards legislation unless you execute and deliver,
within 60 days of the date of your termination, and do not revoke, a general
release in form satisfactory to the Company and any revocation period set forth
in the release has lapsed. The Company shall pay all cash severance benefits due
within 10 business days following the satisfaction of all of the conditions set
forth in the preceding sentence. You shall not be required to mitigate the
amount of any severance payment provided for under this letter by seeking other
employment or otherwise and no such payment shall be offset or reduced by the
amount of any compensation or benefits provided to you in any subsequent
employment.         Notwithstanding anything herein to the contrary, in no event
shall the timing of your execution of the general release, directly or
indirectly, result in you designating the calendar year of payment, and if a
payment that is subject to execution of the general release could be made in
more than one taxable year, payment shall be made in the later taxable year.

 



--------------------------------------------------------------------------------



 



November 11, 2010
Ms. Margaret Mulligan
Page 12 of 14

      It is understood that, during your employment by the Company, you will not
engage in any activities that constitute a conflict of interest with the
interests of the Company, as outlined in the Company’s conflict of interest
policies for employees and executives in effect from time to time.

  •   Covenant Not to Solicit. To protect the confidential information and other
trade secrets of the Company and its affiliates, you agree, during your
employment with the Company or any of its affiliates and for a period of twelve
(12) months after your cessation of employment with the Company or any of its
affiliates, not to solicit, attempt to solicit, or participate in or assist in
any way in the solicitation or attempted solicitation of any employees or
independent contractors of the Company or any its affiliates. For purposes of
this covenant, “solicit” or “solicitation” means directly or indirectly
influencing or attempting to influence employees of the Company or any of its
affiliates to become employed with any other person, partnership, firm,
corporation or other entity. You agree that the covenants contained in this
paragraph are reasonable and necessary to protect the confidential information
and other trade secrets of the Company and its affiliates, provided, that
solicitation through general advertising or the provision of references shall
not constitute a breach of such obligations.

  •   Remedies for Breach of Obligations Under the Covenants Not to Solicit
Above. It is the intent and desire of you and the Company (and its affiliates)
that the restrictive provisions in the paragraph captioned “Covenant Not to
Solicit” above be enforced to the fullest extent permissible under the laws and
public policies as applied in each jurisdiction in which enforcement is sought.
If any particular provision in such paragraph shall be determined to be invalid
or unenforceable, such covenant shall be amended, without any action on the part
of either party hereto, to delete therefrom the portion so determined to be
invalid or unenforceable, such deletion to apply only with respect to the
operation of such covenant in the particular jurisdiction in which such
adjudication is made. Your obligations under the two preceding paragraphs shall
survive the termination of your employment with or any other employment
arrangement with the Company or any of its affiliates. You acknowledge that the
Company or its affiliates will suffer irreparable injury, not readily
susceptible of valuation in monetary damages, if you breach your obligations
under the paragraph captioned “Covenant Not to Solicit” above. Accordingly, you
agree that the Company and its affiliates will be entitled, in addition to any
other available remedies, to obtain injunctive relief against any breach or
prospective breach by you of your obligations under either such paragraph in any
Federal or state court sitting in the State of New Jersey, or, at the Company’s
(or its affiliate’s) election, in any other state or jurisdiction in which you
maintain your principal residence or your principal place of business. You agree
that the Company or its affiliates may seek the remedies described in the
preceding sentence notwithstanding any arbitration or mediation agreement that
you may enter into with the Company or any of its affiliates. You hereby submit
to the non-exclusive jurisdiction of all those courts for the purposes of any
actions or proceedings instituted by the Company or its affiliates to obtain
that

 



--------------------------------------------------------------------------------



 



November 11, 2010
Ms. Margaret Mulligan
Page 13 of 14

      injunctive relief, and you agree that process in any or all of those
actions or proceedings may be served by registered mail, addressed to the last
address provided by you to the Company or its affiliates, or in any other manner
authorized by law.

  •   Indemnification. You shall be indemnified by the Company as provided in
its by-laws or, if applicable, pursuant to an indemnification agreement with the
Company if such agreement are provided to similarly situated executives.

  •   Section 409A. The parties intend for the payments and benefits under this
Agreement to be exempt from Section 409A or, if not so exempt, to be paid or
provided in a manner which complies with the requirements of such section, and
intend that this Agreement shall be construed and administered in accordance
with such intention. Any payments that qualify for the “short-term deferral”
exception or another exception under Section 409A shall be paid under the
applicable exception. For purposes of the limitations on nonqualified deferred
compensation under Section 409A, each payment of compensation under this
Agreement shall be treated as a separate payment of compensation.
Notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A, amounts that would otherwise be payable and benefits that would
otherwise be provided pursuant to this letter during the six-month period
immediately following your separation from service shall instead be paid on the
first business day after the date that is six months following your Termination
Date (or death, if earlier), with interest from the date such amounts would
otherwise have been paid at the short-term applicable federal rate, compounded
semi-annually, as determined under Section 1274 of the Internal Revenue Code of
1986, as amended, for the month in which payment would have been made but for
the delay in payment required to avoid the imposition of an additional rate of
tax on you under Section 409A.

It is understood that you are required to read, review, agree, sign and return
the following documents included with this letter: 1) the Confidentiality
Agreement and Schedule, and 2) the Standards of Business Conduct.
Policies of the Company will govern any other matter not specifically covered by
this letter.
Except as specifically described in the following sentence, the terms of this
letter constitute the entire agreement between the Company and you with respect
to the subject matter hereof, superseding all prior agreements and negotiations,
including, without limitation, the terms of the Executive Employment Agreement,
dated September 3, 2008, between Biovail Corporation and you. For the avoidance
of doubt, the terms of any prior equity awards previously granted to you shall
not be deemed to apply to the Options and Performance Share Units granted
hereunder and any such prior equity awards shall remain subject to the terms in
effect in accordance with the

 



--------------------------------------------------------------------------------



 



November 11, 2010
Ms. Margaret Mulligan
Page 14 of 14
terms of such awards. This letter is governed by the laws of the State of New
Jersey. All currency amounts set forth in the letter agreement refer to U.S.
dollars.
As confirmation of acceptance of this employment offer, please sign this letter
indicating your agreement and acceptance of the terms and conditions of
employment. In addition, please mail the original signed offer letter in the
envelope provided. A duplicate copy of this offer letter is included for your
records.

            Sincerely,

Valeant Pharmaceuticals International, Inc.         By:   /s/ J. Michael Pearson
        J. Michael Pearson        Chief Executive Officer          /s/ Margaret
Mulligan         Margaret Mulligan           

 